             Case 1:18-cv-08352-VSB Document 34 Filed 07/19/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                            7/19/2020
CECIL M. DAMES,                                           :
                                                          :
                                         Plaintiff,       :
                                                          :          18-CV-8352 (VSB)
                           -against-                      :
                                                          :                ORDER
SYDNEY PIGGOT, et al.,                                    :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On August 26, 2019, I issued an Opinion and Order dismissing the case against all

Defendants, except for Defendant Sydney Piggot, as Piggot had not been properly served. (Doc.

30). Because Defendant Pigot had not been properly served, I directed the U.S. Marshals

Service (“USMS”) to attempt service on Defendant Piggot on behalf of the pro se plaintiff. (Id.)

On September 16, 2019, the USMS attempted to effectuate service upon Defendant Piggot, but

were unable to do so. (Doc. 32). There has been no further action taken by Plaintiff to move this

case forward against Defendant Piggot. Accordingly, if Plaintiff intends to further pursue this

action, Plaintiff is directed to file a letter within 21 days of the issuance of this order requesting

additional and/or alternative service upon Defendant Piggot. If Plaintiff fails to do so or

otherwise demonstrate that he intends to prosecute this litigation, I may dismiss this case for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

        The Clerk’s Office is respectfully directed to send a copy of this Order to the pro se

Plaintiff.

SO ORDERED.
         Case 1:18-cv-08352-VSB Document 34 Filed 07/19/20 Page 2 of 2


Dated:    July 19, 2020
          New York, New York             ________________________________
                                         VERNON S. BRODERICK
                                         United States District Judge
